Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
The application has been amended as follows: 
Claim 18, change “according to any of the preceding claims” to “according to claim 1”.


REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Suzuki et al. USPN 4704112.  Applicant arguments and amendments filed 12/02/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest, in conjunction with the features of the claim, percentage of total surface area of the first hydrophobic fibers in the first layer in the claimed range of 30 to 60 percent.  Suzuki teaches a range of 70-100% which is outside of the claimed range. Furthermore, there is no motivation to modify the first layer of Suzuki as it teaches the maximum acceptable content of hydrophilic fibers is 30% by weight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781